DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24, 30 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “the pattern” on line 6 of p. 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 30 is indefinite because it refers to cancelled claims 7-10. Accordingly, claim 30 has not been treated further on the merits.
Claim 37 in indefinite because it refers to cancelled claim 14. Accordingly, claim 37 has not been treated further on the merits. 
Claim 38 is rejected as indefinite by virtue of its dependence on claim 37. Because claim 37 refers to cancelled claim 14, claim 38 has not been treated further on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-29 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynier et al. (WO 2017/067996 A1, citations refer to enclosed machine translation) in view of Liao et al. (CN 105895921 A, citations refer to enclosed machine translation).
Regarding claim 20, Reynier teaches a current collector for an accumulator with ion insertion or deinsertion (“Thus, the invention relates to a process for preparing a lithium-ion accumulator comprising a positive electrode and a negative electrode”, [0029]; “the positive electrode can be in the form of a composite material…, said composite material being able to be deposited on a current collector”, [0067]; “accumulators of the lithium-ion type operate according to the principle of insertion-deinsertion of the lithium ion”, [0007]), 
said collector is coated on at least one of the faces thereof with an inactive layer (“This deposition step can also be carried out by coating a composition comprising the lithium salt on the surface of the positive electrode”, [0039]; the composition, as described in [0040]-[0044], is an inactive layer since it does not contain positive electrode active material; the current collector is coated with the inactive layer in virtue of being coated with the positive electrode which is in turn coated with the inactive layer), 
said inactive layer comprising at least one organic binder and at least one salt, whereof one of the ions is same that is involved in the process of ion insertion or deinsertion in the active material of the electrode (“In particular, the deposition step can be carried out with a composition comprising: lithium salt; an electrically conductive carbon additive, such as carbon black; a polymeric binder, such as a binder based on a fluorinated polymer such as polyvinylidene fluoride; and an organic solvent, for example, an aprotic polar solvent, such as an N-methyl-2-pyrrolidone (NMP) solvent. The lithium salt advantageously has an oxidizable anion with a lithium cation.”, [0040]-[0044]; a lithium cation is also involved in ion insertion/deinsertion since the accumulator is a lithium-ion accumulator, see [0007]), 
said salt being a sacrificial salt that is able to decompose at a potential located in a potential window compatible with the electrode and an electrolyte during a first charge (“Since the lithium salt provides the lithium ions necessary for the formation of the passivation layer, this salt can thus be qualified as a “sacrificial salt”.”, [0032]; “the first charge is applied under potential conditions necessary for the decomposition of the lithium salt”, [0032], where it is understood that the potential window must be compatible with the electrode and the electrolyte in order not to destroy the battery). 
	Reynier does not teach that the inactive layer is intended for providing the junction between said current collector and an electrode comprising an active material.
Liao teaches a current collector for an accumulator with ion insertion or deinsertion (“the present invention provides a method for preparing a current collector for a lithium ion battery. The positive electrode current collector prepared by the method can transmit lithium ions in the conductive polymer during the charging and discharging process”, [0007]). The collector of Liao is coated on at least one of the faces thereof with an inactive layer intended for providing the junction between said current collector and an electrode comprising an active material (“A method for preparing a current collector for a lithium ion battery, characterized in that: a binder is added to a composite material of a conductive polymer-lithium polyoxometalate to become a current collector printing composite, and the current collector is printed”, [0009], in other words, the composite lithium polyoxometalate material, which is not the lithium iron phosphate active material, forms an  inactive layer on the current collector; “The positive electrode material is uniformly stirred in the NMP solution for 10-12 hours according to the above ratio to form a positive electrode slurry, which is coated on the previously prepared positive electrode current collector with a coater, dried and cold pressed”, [0028], such that the inactive lithium polyoxometalate material is a junction between the current collector and the positive electrode material layer). Further, the inactive layer comprises an organic binder and a salt, whereof one of the ions is same that is involved in the process of ion insertion or deinsertion in the active material of the electrode (“a binder is added to a composite material of a conductive polymer-lithium polyoxometalate to become a current collector printing composite, and the current collector is printed”, [0009]; “Then according to the composite material: polyvinylidene fluoride (PVDF) = 19:1 solid content mass ratio mixed into a current collector printing composite”, [0026], where PVDF is an organic binder; “Li3PMo12O40 polyoxometalate lithium salt”, [0025], is part of the composite material and contains lithium ions; as noted above, Liao teaches the current collector for a lithium ion battery, so that the lithium ions are the ions performing ion insertion/deinsertion during battery operation).
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inactive material layer of Reynier by locating it directly on a face of the current collector so that it joins the current collector and the positive electrode material, as taught by Liao. The sacrificial salt would still predictably perform its role of providing lithium ions from this location. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Regarding claim 21, modified Reynier teaches the current collector according to claim 20, which includes a metal substrate (“a 1085 aluminum current collector 20 μm thick”, [0092], a first embodiment where the current collector is an aluminum metal substrate).
Regarding claim 22, modified Reynier teaches the current collector according to claim 21, wherein the metal substrate consists of aluminum (“a 1085 aluminum current collector”, [0092]).
Regarding claim 23, modified Reynier teaches the current collector according to claim 20, wherein the salt is a salt comprising an anion and an alkali metal counter ion is lithium, when the accumulator is a lithium accumulator (“The lithium salt advantageously has an oxidizable anion with a lithium cation.”, [0044]; “Method of Manufacturing an Accumulator of the Lithium-Ion Type”, Title).
Regarding claim 24, modified Reynier teaches the current collector according to claim 20, wherein the salt is selected from: 
azides of formula N3A, with A corresponding to a lithium (“lithium azides of formulas N3A, with A corresponding to a lithium cation”, [0046]);
ketocarboxylates corresponding to one of formulae (V) to (VII) with A corresponding to a lithium cation and x corresponding to the number of charges of the cation, which is 1 for lithium (“lithium ketocarboxylates, such as those corresponding to the following formulas (II) to (IV)… with A corresponding to a lithium cation”, [0047]-[0053], where formula II of Reynier corresponds to formula V of claim 24 with x = 1, formula III of Reynier corresponds to formula VI of claim 24 with x = 1, and formula IV of Reynier corresponds to formula VII of claim 24 with x = 1; “The positive electrode is then treated, by depositing on the face intended to be in contact with the electrolyte, an ink comprising 87% by mass of lithium oxalate”, [0094], where lithium oxalate corresponds to formula V of claim 24 with a lithium cation for A and x = 1).
lithium hydrazides corresponding to one of the following formulae (VIII) and (IX) with A corresponding to a lithium cation, x corresponding to the number of charges of the cation (x = 1 for lithium) and n corresponding to the repetition number of the pattern taken between square brackets, said number able to range from 3 to 1000 (“lithium hydrazides, such as those corresponding to the following formulas (V) and (VI)… with A corresponding to a lithium cation and n corresponding to the number of repetitions of the pattern taken between brackets, this number of repetitions possibly ranging from 3 to 1000”, [0053]-[0055]; formula V of Reynier corresponds to formula VIII of claim 24 with x = 1, and formula VI of Reynier corresponds to formula IX of claim 24 with x = 1).
Regarding claim 25, modified Reynier teaches the current collector according to claim 20, 
wherein the current collector is intended for a lithium accumulator (“Method of Manufacturing an Accumulator of the Lithium-Ion Type”, Title; the examiner notes that “intended for a lithium accumulator” is an intended use),
and the salt is a lithium salt selected from: 
lithium azide of formula LiN3 (“lithium azides of formulas N3A, with A corresponding to a lithium cation”, [0046]); 
lithium oxalate of following formula (XI) (“The positive electrode is then treated, by depositing on the face intended to be in contact with the electrolyte, an ink comprising 87% by mass of lithium oxalate”, [0094]).
Regarding claim 26, modified Reynier teaches the current collector according to claim 20, wherein the organic binder of the inactive layer is a polymeric binder selected from vinyl polymers, such as polyvinylidene fluorides (“a polymeric binder, such as a binder based on a fluorinated polymer such as polyvinylidene fluoride”, [0043]).
Regarding claim 27, modified Reynier teaches the current collector according to claim 20, wherein the inactive layer further comprises at least one electronically conductive carbon material (“an electrically conductive carbon additive, such as carbon black”, [0042]; “The positive electrode is then treated, by depositing on the face intended to be in contact with the electrolyte, an ink comprising 87% by mass of lithium oxalate (obtained from the supplier Aldrich), 10% by mass of an electronic conductor of the carbon black type (Super P Timcal)”, [0094], where Super P is an electrically conductive carbon material).
Regarding claim 28, modified Reynier teaches the current collector according to claim 27, wherein the electronically conductive carbon material is a material comprising carbon in the elementary state in divided form (“an electrically conductive carbon additive, such as carbon black”, [0042], where carbon black is elemental carbon in particulate, i.e. divided, form).
Regarding claim 29, modified Reynier teaches the current collector according to claim 27, wherein the electronically conductive carbon material is carbon black (“an electrically conductive carbon additive, such as carbon black”, [0042]).
Regarding claim 30, while the claim is not being examined on the merits under 35 U.S.C. 103, the examiner notes that modified Reynier teaches the current collector according to claim 20, wherein the inactive layer consists of a lithium salt, of an organic binder and of an electronically conductive carbon material (“The positive electrode is then treated, by depositing on the face intended to be in contact with the electrolyte, an ink comprising 87% by mass of lithium oxalate (obtained from the supplier Aldrich), 10% by mass of an electronic conductor of the carbon black type (Super P Timcal)
and 3% by mass of a polymeric binder of the polyvinylidene fluoride type (dissolved in NMP), whereby 1.8 mg/cm2 of lithium oxalate are deposited, then dried to evaporate the solvent”, [0094], such that the evaporation of the solvent results in a layer comprising exclusively the lithium oxalate salt, the polyvinylidene fluoride organic binder, and the Super P conductive carbon material).
Regarding claim 32, modified Reynier teaches the current collector according to claim 20, wherein the inactive layer is devoid of active material (as noted for claim 20, the composition of the layer described in [0040]-[0044] is an inactive layer composition since it does not contain positive electrode active material; the inactive layer of the first embodiment, described in [0094], does not contain the positive electrode active material LiFePO4, described in [0092]).
Regarding claim 33, modified Reynier teaches an assembly comprising the current collector as defined according to claim 20 and an electrode comprising an active material, the inactive layer coating the current collector providing junction between the current collector and the electrode comprising an active material (“the positive electrode can be in the form of a composite material…, said composite material being able to be deposited on a current collector”, [0067]; “This deposition step can also be carried out by coating a composition comprising the lithium salt on the surface of the positive electrode”, [0039]; the composition, as described in [0040]-[0044], is an inactive layer since it does not contain positive electrode active material; Reynier as modified by Liao has an inactive layer directly coating the current collector so as to provide a junction between the current collector and the electrode comprising an active material)
Regarding claim 34, modified Reynier teaches the assembly according to claim 33, wherein the assembly is intended for a lithium accumulator (“Method of Manufacturing an Accumulator of the Lithium-Ion Type”, Title; the examiner notes that “intended for a lithium accumulator” is an intended use) and the active material is a material of the lithiated oxide type comprising at least one transition metal element or of the lithiated phosphate type comprising at least one transition metal element (“The active material of the positive electrode can be a material of the lithiated oxide type comprising at least one transition metal element or of the lithiated phosphate type comprising at least one transition metal element”, [0059]; “an ink comprising 90% by mass of LiFePC^”, [0092], is the material for the positive electrode, i.e. LiFePO4 to correct the machine translation based on line 2 of p. 18 of the copy included with the IDS of 03 June 2020; LiFePo4 is a lithiated phosphate type active material comprising the transition metal element iron, Fe).
Regarding claim 35, modified Reynier teaches the assembly according to claim 33, wherein the electrode comprises an organic binder and an electrically conductive additive (“In addition to the presence of an active material, such as those defined above, the positive electrode may comprise a polymeric binder, such as polyvinylidene fluoride (PVDF), a carboxymethylcellulose mixture with a latex of the styrene and/or butadiene type. as well as one or more electrically conductive additives, which may be carbonaceous materials such as carbon black”, [0066]; “the positive electrode is obtained, by coating, on a 1085 aluminum current collector 20 μm thick, with an ink comprising 90% by mass of LiFePC^, 5% by mass of a conductor electronics of the carbon black type (Super P TIMCAL) and 5% by mass of a polymeric binder of the polyvinylidene fluoride type (obtained from the supplier Solvay)”, [0092], where polyvinylidene fluoride is an organic binder and Super P is an electrically conductive additive).
Regarding claim 36, modified Reynier teaches the assembly according to claim 33, wherein the electrode is a positive electrode (“the positive electrode can be in the form of a composite material…, said composite material being able to be deposited on a current collector”, [0067]).
Regarding claims 37 and 38, while the claims are not being examined on the merits under 35 U.S.C. 103, the examiner notes that modified Reynier teaches an accumulator comprising an electrochemical cell comprising: an assembly as defined according to claim 33; an electrode of opposite polarity to the electrode of the assembly; and an electrolyte arranged between said assembly via the electrode layer and said electrode of opposite polarity (“Once the positive electrode has been treated in this way, it is placed with a negative electrode made of metallic lithium on either side of a polypropylene separator 25 μm thick (Celgard 2500) soaked in an electrolyte comprising a mixture carbonate solvents (ethylene carbonate/dimethyl carbonate/ethyl and methyl carbonate in volume proportions 1:1:1) with a lithium salt LiPF6 (1 mol/L), whereby an electrochemical cell of the CR2032 button cell type”. Further Reynier teaches that the electrode of the assembly is a positive electrode as discussed above for claim 33, such that the electrode of opposite polarity is the negative electrode.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynier et al. (WO 2017/067996 A1) in view of Liao et al. (CN 105895921 A) as applied to claim 20 above, and further in view of Shanmukaraj et al. ("Sacrificial salts: Compensating the initial charge irreversibility in lithium batteries." 18 July 2010. Electrochemistry Communications 12, pp. 1344-1347, cited on IDS of 03 June 2020).
Regarding claim 31, modified Reynier teaches the current collector according to claim 20, 
wherein the current collector is intended for a lithium accumulator (“Method of Manufacturing an Accumulator of the Lithium-Ion Type”, Title; the examiner notes that “intended for a lithium accumulator” is an intended use) 
and the inactive layer consists of a matrix made of polyvinylidene fluoride, wherein are dispersed carbon black and lithium oxalate (“The positive electrode is then treated, by depositing on the face intended to be in contact with the electrolyte, an ink comprising 87% by mass of lithium oxalate (obtained from the supplier Aldrich), 10% by mass of an electronic conductor of the carbon black type (Super P Timcal) and 3% by mass of a polymeric binder of the polyvinylidene fluoride type (dissolved in NMP), whereby 1.8 mg/cm2 of lithium oxalate are deposited, then dried to evaporate the solvent”, [0094]; since polyvinylidene fluoride is a binder, it may be considered a matrix which holds and binds the dispersed Super P carbon black and lithium oxalate). 
Reynier does not teach that lithium squarate is dispersed in the inactive layer.
Shanmukaraj teaches sacrificial salts for lithium-ion accumulators (“Sacrificial salts: Compensating the initial charge irreversibility in lithium batteries”, Title). Shanmukaraj specifically teaches lithium squarate and lithium oxalate as lithium salts that may be used (“We chose lithium: azide (LiN3), squarate (Li2C4O4), oxalate (Li2C2O4), ketomalonate (Li2C3O5) and di-ketosuccinate (Li2C4O6)”, col. 2 of p. 1344; molecules (B) and (F) in Fig. 1 on p. 1345). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the lithium oxalate salt of the current collector of Reynier by substituting lithium squarate as taught by Shanmukaraj, since lithium squarate is easy to handle (“Li squarate is an easily handled compound”, col. 1 on p. 1347).

Response to Arguments
Applicant’s arguments, see p. 8, “Claim Objections and Rejections under § 112”, filed 29 July 2022, with respect to the objection to claim 23 and the rejection of claims 20-28 under 35 U.S.C. 112(b) have been fully considered. The objection to claim 23 and the rejection of claims 20-23, 25-29 and 31-36 under 35 U.S.C. 112(b) have been withdrawn. Regarding claim 28, Applicant argues that the limitation “in divided form” is disclosed in the specification, which lists the examples “such as spherical particles, blocks or fibers”, and the Applicant’s argument is persuasive. The interpretation of “in divided form” as referring to particles formed by dividing larger particles is inconsistent with the example of carbon fiber which is typically formed by growing. Therefore, “divided form” is interpreted as merely referring to particulate form.

Applicant’s arguments, see p. 8-11, “Claim Rejections - § 103”, have been fully considered but they are not persuasive.
On p. 9, Applicant argues that Reynier does not teach that the lithium salt is coated on the current collector and instead teaches away from coating the lithium salt on a current collector. While Reynier does note advantages in positioning the lithium salt on the surface away from the current collector is advantageous, this does not exclude the possibility of other functional positions for the lithium salt.
On p. 9-10, Applicant argues that Liao does not teach a sacrificial salt, but a salt which has a particular function in promoting electrical and ionic conductivity in the working battery. Further, since the salt of Liao does not decompose, it would not be obvious to combine the teachings of Liao with the teachings of Reynier which teaches a decomposable, sacrificial salt. In response to the Applicant’s arguments, the Examiner notes that Liao is applied to demonstrate that additives may be coated on the surface of a current collector. The lithium salt of Liao, although not a decomposable sacrificial salt, nevertheless satisfactorily demonstrates the compatibility of placing a lithium salt on the surface of the current collector.
The rejection of claims 20-38 under 35 U.S.C. 103 as obvious over Reynier in view of Liao is substantially maintained, and modified in response to the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728